831 So.2d 1261 (2002)
Troy Brunet GREER, Appellant,
v.
STATE of Florida, Appellee.
No. 2D02-250.
District Court of Appeal of Florida, Second District.
December 18, 2002.
James Marion Moorman, Public Defender, and Megan Olson, Assistant Public Defender, Bartow, for Appellant.
Richard E. Doran, Attorney General, Tallahassee, and Sonya Roebuck Horbelt, Assistant Attorney General, Tampa, for Appellee.
SILBERMAN, Judge.
Troy Brunet Greer appeals the revocation of his probation in trial court case *1262 numbers 00-10649 and 99-17934. We affirm the revocation of probation in each case without comment, but remand for entry of proper written orders of revocation.
In case number 00-10649, the trial court did not enter a written order revoking Greer's probation. In case number 99-17934, the written order revoking Greer's probation does not identify the conditions of probation that he violated. On remand, written orders of revocation must be entered in both cases identifying the conditions that the trial court found were violated by Greer. See Dolinger v. State, 779 So.2d 419, 420-21 (Fla. 2d DCA 2000); Donley v. State, 557 So.2d 943, 945 (Fla. 2d DCA 1990).
Affirmed, but remanded with directions.
WHATLEY and NORTHCUTT, JJ., Concur.